DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Nonaka (JP 2007053867) discloses:
A stator active part (11) for an electric motor (title)  having a number of P motor phases, preferably a permanent-magnet-excited synchronous machine consisting of a hollow-cylindrical yoke (19) comprising an inner cladding (by 14) and having a receptacle space (space inside of 14) into which a coil support (12) is inserted, 
wherein the coil support (12) consists of a peripherally-closed, hollow-cylindrical tubular body extending in the axial direction {A} of the yoke (19), 
on the outer jacket (outer surface of 12) of said body a plurality of N coil holders (13) being formed, 

However, neither Nonaka nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein the coil holders are formed as hollow-profile-shaped coil holders, which extend along the axial direction (A) of the tubular body, having a receptacle space for receiving an inlay”.  Claims 2-9 are allowable based on their virtue of depending on claim 1.
Similarly for claim 10, neither Nonaka nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, a coil support, which has a number of hollow-profile-shaped coil holders having a receptacle space for receiving an inlay for N/P coils per motor phase P, which coil holders protrude radially outward from the coil support, wherein an SMC inlay, is introduced into the respective receptacle spaces, winding N/P finely-distributed coils per motor phase P from a winding wire. Claims 11 is allowable based on their virtue of depending on claim 10.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834